EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with MINSEUNG AHN on August 9, 2022.
The application has been amended as follows:
Claims 13 – 20 were cancelled.
REASONS FOR ALLOWANCE
Claims 1, 4, 7 – 12 and 21 – 24 are allowed.
The following is an examiner’s statement of reasons for allowance:
The prior arts considered by the examiner to be most closely related were Kim et al. (US 2016/0017876), Gregory William (US 2018/0238313), Lee et al. (US 2015/0377531), Ha et al. (US 2017/0321674), Kang et al. (US 8,057,200) and Park et al. (US 6,824,365). 
Regarding claim 1, the prior art(s) fails to specifically teach a linear compressor with a discharge cover, wherein the discharge cover also comprises “a partition sleeve that is disposed inside the chamber portion and has a cylindrical shape, the partition sleeve partitioning an inner space of the chamber portion, wherein the discharge plenum is inserted into the partition sleeve".
The prior art(s) on record alone or in combination fails to teach the claimed structure of the discharge cover in the linear compressor. Therefore, claims 1, 4, 7 – 12 and 21 – 24 have been found allowable since any conclusion of obviousness would be based upon improper hindsight reasoning, using knowledge gleaned only from the applicant’s disclosure.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHIRAG JARIWALA whose telephone number is (571)272-0467. The examiner can normally be reached M-F 8 AM-5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, DEVON KRAMER can be reached on 571-272-7118. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/CHARLES G FREAY/Primary Examiner, Art Unit 3746                                                                                                                                                                                                        




/CHIRAG JARIWALA/Examiner, Art Unit 3746